Case 1:20-cv-02991-CBA-RML Document 23 Filed 07/30/21 Page 1 of 2 PageID #: 118




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
CASTLETON DELI AND GROCERY CORP.,
and AHMED ALHRAZI,
                           Plaintiffs,                          NOT FOR PUBLICATION
                                                                MEMORANDUM & ORDER
         -against-
                                                                20-CV-2991 (CBA) (RML)

UNITED STATES OF AMERICA,
                           Defendant.
----------------------------------------------------------x
 AMON, United States District Judge:

         On July 6, 2020, plaintiffs Castleton Deli and Grocery Corp., and Ahmed Alhrazi

 (“Plaintiffs”) filed suit against defendant the United States of America (“Defendant”). Plaintiffs

 requested judicial review of an administrative decision which permanently disqualified Plaintiffs

 from jointly participating as a Supplemental Nutrition Assistance Program (“SNAP”) retailer and

 found that Plaintiffs had engaged in SNAP trafficking. On January 14, 2021, Plaintiffs’ attorney

 moved to withdraw as counsel, citing Plaintiffs’ failure to respond to discovery requests and

 general non-responsiveness. (ECF Docket Entry No. 19.) After a hearing on the motion, the

 Honorable Robert M. Levy, United States Magistrate Judge, granted the motion to withdraw on

 January 19, 2021.        In the order granting the motion, Judge Levy advised Plaintiffs that a

 corporation may not represent itself in federal litigation, and that if an attorney did not file a notice

 of appearance for Castleton by March 19, 2021, he would recommend that Castleton’s claims be

 dismissed for failure to prosecute. Judge Levy also scheduled a status conference for March 22,

 2021 and advised Plaintiffs that failure by either of the plaintiffs to appear would result in a

 recommendation that the case be dismissed for failure to prosecute. Plaintiffs failed to appear for

 the scheduled status conference. On May 24, 2021, Defendant moved to dismiss for failure to

 prosecute. On May 27, 2021, I referred the motion to dismiss to Judge Levy for Report and


                                                          1
Case 1:20-cv-02991-CBA-RML Document 23 Filed 07/30/21 Page 2 of 2 PageID #: 119




 Recommendation. Judge Levy issued his Report and Recommendation (“the R&R”) on July 9,

 2021, recommending that Defendant’s motion be granted and that the case be dismissed for failure

 to prosecute. Copies of Judge Levy’s Report and Recommendation were mailed to both Castleton

 and Ahmed Alhrazi on July 13, 2021.

        No party has objected to the R&R, and the time for doing so has passed. When deciding

 whether to adopt an R&R, a district court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). To accept

 those portions of the R&R to which no timely objection has been made, “a district court need only

 satisfy itself that there is no clear error on the face of the record.” Jarvis v. N. Am. Globex Fund,

 L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks and citation omitted).

        I have reviewed the record and the factors set forth in LeSane v. Hall’s Sec. Analyst, Inc.,

 239 F.3d 206, 209 (2d Cir. 2001) (setting forth considerations when dismissing for failure to

 prosecute). Finding no clear error, I adopt the R&R. This case is dismissed, without prejudice,

 for failure to prosecute. The Clerk of Court is respectfully directed close the case.



 SO ORDERED.

 Dated: July 30, 2021
        Brooklyn, New York                             /s/ Carol Bagley Amon
                                                       Carol Bagley Amon
                                                       United States District Judge




                                                  2
